                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

LOWELL B. SMITH,                                     )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )       No. 1:18-cv-02938-JPH-DLP
                                                     )
STANLEY KNIGHT, Warden,                              )
                                                     )
                             Defendants.             )


       ENTRY DENYING MOTION FOR PRELIMINARY INJUNCTIVE RELIEF

       Plaintiff Lowell Smith, a prisoner at Plainfield Correctional Facility, has sued the Warden

of that same prison in his official capacity for prospective injunctive relief. Now before the Court

is Mr. Smith’s pro se motion for preliminary injunction. For the reasons explained below, the

motion for preliminary relief, dkt [52], is denied, but counsel has been recruited to represent Mr.

Smith at a hearing on the merits of this action if the claim cannot be resolved through settlement.

                                           I. Background

       Mr. Smith’s complaint alleges that on September 4, 2018, he was transferred to Plainfield

Correctional Facility, and at the time he filed his complaint on September 21, 2019, he had not

been provided any medication, treatment or evaluation for his blood clotting disorders. Mr. Smith

alleges that this placed him in grave danger. The complaint was screened on October 15, 2018,

and this Court held that construed broadly, the complaint could be understood to assert an Eighth

Amendment claim for failure to treat Mr. Smith’s serious medical needs. The complaint was

permitted to proceed against Warden Knight in his official capacity for prospective injunctive

relief. See dkt. 6 (Screening Order).


                                                 1
       At all times relevant to Mr. Smith’s claim for injunctive relief, he was a convicted offender.

Accordingly, his treatment and the conditions of his confinement are evaluated under standards

established by the Eighth Amendment’s proscription against the imposition of cruel and unusual

punishment. See Helling v. McKinney, 509 U.S. 25, 31 (1993) (“It is undisputed that the treatment

a prisoner receives in prison and the conditions under which he is confined are subject to scrutiny

under the Eighth Amendment.”).

       Pursuant to the Eighth Amendment, prison officials have a duty to provide humane

conditions of confinement, meaning they must take reasonable measures to guarantee the safety of

the inmates and ensure that they receive adequate food, clothing, shelter, and medical care. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). “The Eighth Amendment safeguards the prisoner against a

lack of medical care that ‘may result in pain and suffering which no one suggests would serve any

penological purpose.’” Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (quoting Estelle v. Gamble,

429 U.S. 97, 102 (1976)).

       The Screening Entry of October 15, 2018, explained that this action could proceed against

the Warden in his official capacity under Ex Parte Young, 209 U.S. 123, 159-60 (1908).

Accordingly, the relief available under this theory is limited to prospective equitable relief for

ongoing violations of federal law. See Nuñez v. Indiana Dep’t of Child Services, 817 F.3d 1042,

1044 (7th Cir. 2016). In this case, such violations are limited to the Warden denying Mr. Smith

access to treatment for his blood clotting disorders—including medical appointments and

prescription medications—at Plainfield Correctional Facility.

       It is clear from the record that while Mr. Smith has received some medical care at the

Plainfield Correctional Facility, he is unhappy with the care he has received. Specifically, he

contends that he should be given a different blood thinner; that his PT levels should be checked

                                                 2
every week; and that he did not receive his medications for a week. Mr. Smith’s medical

providers—Wexford of Indiana and its employees—are separate and distinct from the Warden and

are not parties to this lawsuit. Consequently, whether they have been deliberately indifferent to

Mr. Smith’s serious medical needs is outside the scope of this lawsuit which is limited to claims

for prospective injunctive relief against the Warden in his official capacity. While the Warden in

his official capacity is required to provide access to medical care, he is not responsible for the

treatment decisions made by the facility’s medical professionals. See Hayes v. Snyder, 546 F.3d

516, 527 (7th Cir. 2008) (“The policy supporting the presumption that non-medical officials are

entitled to defer to the professional judgment of the facility’s medical officials on questions of

prisoners’ medical care is a sound one.”).

                             II. Motion for Preliminary Injunction

       Mr. Smith filed a “Motion for Immediate Help from the Court, Order to Show Cause for

Preliminary Medical Injunction” on August 29, 2019. The motion for preliminary injunction

requests 1) that Mr. Smith’s medication be changed to XARETO and that he receive once a week

PT levels; 2) an assigned wheelchair pusher to get Mr. Smith to his medical appointments including

med-line; 3) return of his legal materials that were removed on March 7, 2019; and 4) the ability

to access medical experts to testify in this action. The Court directed the defendant to respond. A

response was provided on September 13, 2019. See dkt 56. Mr. Smith replied on October 11, 2019.

Dkt. 60.

       “A preliminary injunction is an extraordinary equitable remedy that is available only when

the movant shows clear need.” Turnell v. Centimark Corp., 796 F.3d 656, 661 (7th Cir. 2015). “To

survive the threshold phase, a party seeking a preliminary injunction must satisfy three

requirements.” Valencia v. City of Springfield, Illinois, 883 F.3d 959, 966 (7th Cir. 2018) (internal

                                                 3
quotations omitted)). It must show that: (1) “absent a preliminary injunction, it will suffer

irreparable harm in the interim period prior to final resolution of its claims”; (2) “traditional legal

remedies would be inadequate”; and (3) “its claim has some likelihood of succeeding on the

merits.” Id. Only if the moving party meets these threshold requirements does the court then

proceed to the balancing phase of the analysis. Id. In the balancing phase, “the court weighs the

irreparable harm that the moving party would endure without the protection of the preliminary

injunction against any irreparable harm the nonmoving party would suffer if the court were to grant

the requested relief.” Id.

        A. Specific Medical Care and Medications

        Mr. Smith seeks a preliminary injunction requiring that his PT levels be evaluated once a

week and that he receive the blood thinner XARETO instead of the blood thinner Comadon. Dkt.

52. In support of this relief, Mr. Smith testified that his PT levels used to be evaluated every week,

but now they are evaluated only once a month. He states that his PT levels have been off while

taking Comadon but they were fine when he took XARETO. He states that remaining on Comadon

without weekly evaluation of his PT levels is dangerous and could kill him. Mr. Smith believes

that XARETO is safer and more stable.

        In response, the Warden states that he is not a medical care provider and cannot order the

medical care providers to provide a particular treatment. In support, the Warden provided Mr.

Smith’s medical record associated with his August 12, 2019, chronic care visit which reflects that

Mr. Smith was evaluated by Sheri Wilson, a Physician Assistant. Dkt. 56-2.

        In reply, Mr. Smith states that from September 10, 2019, through September 28, 2019,

Wexford of Indiana failed to give him blood thinner medication eight times which resulted in a

blood clot in his right leg and placement in the prison’s infirmary for two weeks. Dkt. 60 at ¶ 4.

                                                  4
        The potential relief Mr. Smith may be awarded in this case is limited to an injunction

requiring the Warden to provide Mr. Smith with access to medical care and imposing sanctions

for failing to do so. See dkt. 6. Whether Wexford and its employees provided Mr. Smith with

appropriate care, including whether Mr. Smith’s PT levels should have been or should be tested

every week and whether Mr. Smith should have been or should be prescribed XARETO, is a

separate question and outside the scope of this lawsuit. The Court cannot order the Warden, the

only defendant in this case, to order that Mr. Smith be given XARETO and have his PT level

evaluated on a weekly basis so that request for relief must be denied. See De Beers Consol. Mines

v. United States, 325 U.S. 212, 220 (1945) (preliminary injunction for a matter “wholly outside

the issues in the suit” not appropriate).

        B. Designated Wheelchair Pusher

        Mr. Smith seeks an order requiring that he be provided with a designated wheelchair pusher

to get him to the med-line and medical appointments. Dkt. 52 at p. 3. 1 This request for relief must

also be denied. The Court will defer to prison officials regarding how best to run the prison. Bell

v. Wolfish, 441 U.S. 520, 548 (1979) (stating, “courts should ordinarily defer to [prison officials’]

expert judgment in such matters” as the execution of practices needed to preserve internal order

and discipline and to maintain institutional security); McCottrell v. White, 933 F.3d 651, 664 (7th

Cir. 2019) (same). While Mr. Smith has a constitutional right to access to medical care, he does

not have a constitutional right to demand that a specific individual be available 24 hours a day to

push his wheelchair.




1
  Mr. Smith states that he also needs help going to eat and traveling to the mail room. This request for relief
is outside the scope of this litigation and is denied on this basis.
                                                      5
        The Warden is responsible making arrangements to ensure that Mr. Smith has access to

medical care. It doesn’t matter whether Mr. Smith is brought to the medical care or if the medical

care is brought to him; what matters is that he can access it one way or another. This is the

obligation and duty of the Warden. Evidence presented at the merits hearing will reveal whether

the Warden has violated his constitutional duty. If the evidence shows that he has, the Court will

fashion an appropriate remedy.

        C. Return of Legal Materials

        Mr. Smith seeks an order requiring the Warden to return his legal materials. Mr. Smith

alleges that while the Warden has denied having such materials, Mr. Smith has the confiscation

reports showing that the materials were taken. Dkt. 52 at p. 4. In response, Mr. Kinison reports

that his investigation revealed that no staff members are currently in possession of any legal items,

legal mail or paperwork belonging to Mr. Smith. Dkt. 56-1 at ¶ 7.

        The complaint does not seek relief for the confiscation of legal materials. Thus, Mr. Smith’s

request for injunctive relief ordering the Warden to return his legal materials is denied because it

deals with a matter lying wholly outside the claim for prospective injunctive relief to provide

access to medical care raised in this suit. De Beers Consol. Mines, 325 U.S. at 220. See e.g. Howard

v. Bartow, No. 14-CV-237, 2014 WL 6819308, at *3 (E.D. Wis. Dec. 2, 2014) (“The causal

connection that [plaintiff] alleges, i.e. that the alleged mail tampering and transfer are the result of

his litigating the present lawsuit, is an insufficient connection to permit the court to consider

granting relief in this matter as it presently stands.”). In addition, Mr. Smith now has the benefit

of court recruited counsel who can assist with discovery and litigation of this action.




                                                   6
        D. Expert Witnesses

        Finally, Mr. Smith seeks the Court’s assistance in arranging for him to communicate via

telephone with an outside medical expert that can testify in this case. Dkt. 52 at p. 5. In other

words, Mr. Smith seeks the Court’s assistance in conducting expert witness discovery. This is not

an appropriate issue to be raised through a motion for preliminary injunction. Accordingly, Mr.

Smith’s motion for a preliminary injunction to arrange for expert witness testimony is denied.

Luckily for Mr. Smith, he now has Court recruited counsel that can assist him with discovery

including arranging for any necessary expert witnesses.

                                           III. Conclusion

        The motion for preliminary injunction, dkt [52], is DENIED. Given the limited scope of

the claim for injunctive relief and the parties differing views regarding what arrangements are

available for Mr. Smith to access medical care at Plainfield Correctional Facility, this action has

been set for a bench trial on the merits of Mr. Smith’s claims. To facilitate resolution of this action,

Court recruited counsel has appeared on Mr. Smith’s behalf.

SO ORDERED.

Date: 3/4/2020


Distribution:

LOWELL B. SMITH
251281
PLAINFIELD - CF
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

All Electronically Registered Counsel


                                                   7
